                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:18-CV-402-BO

CLIFFORD BRADLEY,                            )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )                     ORDER
                                             )
                                             )
U.S. FEDERAL GOVERNMENT,                     )
                                             )
       Defendant.                            )


       This cause comes before the Court on the memorandum and recommendation by United

States Magistrate Judge Kimberly A. Swank. [DE 4]. On April 23, 2019, Judge Swank

recommended that plaintiff be permitted to proceed in forma pauperis but that his claims be

dismissed. Id. No objections to the M&R have been filed and the matter is ripe for review. For the

reasons that follow, the M&R is ADOPTED.

                                        BACKGROUND

       In August 2018, plaintiff filed a pro se application to proceed in forma pauperis under 28

U.S.C. § 1915. [DE 1]. Plaintiff alleges that he has been unlawfully denied Social Security

disability benefits and was unlawfully denied assistance from the Federal Emergency Management

Agency (FEMA) after Hurricane Matthew in 2016. [DE 1-1, p. 2]. He alleges that he has been

denied disability benefits "for almost eight years now" and has been rejected by creditors and

FEMA for damage to his home caused by Hurricane Matthew, and he seeks $1 million in relief.

[DE 1-1, p. 2-3].
       In April 2019, Judge Swank entered the instant memorandum and recommendation

(M&R), granting plaintiffs application to proceed in forma pauperis and recommending that

plaintiffs claims be dismissed for a lack of subject-matter jurisdiction. [DE 4].

                                          DISCUSSION

       A district court is required to review de nova those portions of an M&R to which a party

timely files specific objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn,

474 U.S. 140, 149-50 (1985). "[I]n the absence of a timely filed objection, a district court need

not conduct de novo review, but instead must only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation and citation omitted).

       No party has objected to the M&R and the time for doing so has passed. The Court has

reviewed the M&R and is satisfied that there is no clear error on the face of the record.

Accordingly, the memorandum and recommendation is ADOPTED.

                                          CONCLUSION

       The memorandum and recommendation of Magistrate Judge Swank is ADOPTED and

plaintiffs complaint is DISMISSED. The Clerk is DIRECTED to close the case.



SO ORDERED,       this~ day of May, 2019.




                                             ~~¥
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
